         Case 1:18-cr-10237-WGY Document 37 Filed 07/18/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
                 v.                            )      Criminal No. 18-10237-WGY
                                               )
JUAN PEGUERO,                                  )
                       Defendant.              )

                          UNITED STATES’ MOTION TO VACATE
                       ORDER OF FORFEITURE (MONEY JUDGMENT)
                                   (DOCKET NO. 35)

       The United States of America, by its Attorney, Andrew E. Lelling, United States Attorney for

the District of Massachusetts, respectfully moves to vacate the July 16, 2019, Order of Forfeiture

(Money Judgment) (Docket No. 35). As grounds for this motion, the United States submits that,

pursuant to 18 U.S.C. § 982(b)(2), the substitution of assets provisions of subsection 413(p) does not

apply to the defendant, and therefore the Order of Forfeiture (Money Judgment) should be vacated.


                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney

                                       By:     /s/ Rachel E. Goldstein
                                               LAUREN A. GRABER
                                               RACHEL E. GOLDSTEIN
                                               New York Registration No. 5093406
                                               Assistant United States Attorneys
                                               United States Attorney’s Office
                                               One Courthouse Way, Suite 9200
                                               Boston, MA 02210
                                               (617) 748-3100
Dated: July 18, 2019                           Rachel.Goldstein@usdoj.gov
         Case 1:18-cr-10237-WGY Document 37 Filed 07/18/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the Electronic Case Filing system, will
be sent electronically to the registered participants as identified on the Notice of Electronic
Filing, and paper copies will be sent to those indicated as non-registered participants.

                                              /s/ Rachel E. Goldstein
                                              RACHEL E. GOLDSTEIN
Dated: July 18, 2019                          Assistant United States Attorney




                                                 2
